Exhibit WYNN RESORTS ANNOUNCES EFFICIENCY INITIATIVES TO BE IMPLEMENTED IMMEDIATELY IN LAS VEGAS LAS VEGAS, February 3, 2009 (BUSINESS WIRE) Wynn Resorts, Limited (Nasdaq: WYNN) announcedtoday that a number of efficiency initiatives would be implemented at Wynn Las Vegas focused on keeping full time staff employed in these uncertain times.These initiatives include reductions in pay for all salaried employees in Las Vegas, reduced work weeks for full-time hourly employees, the elimination of 2009 bonus accruals and a suspension of the employer match to the 401K contributions.The Company believes these initiatives plus other operational efficiencies will save approximately $75-100 million annually. Steven A Wynn, Chairman and CEO of Wynn Resorts commented, “The management team at Wynn Resorts recognizes their responsibility to the employees, customers and shareholders to maintain the strength and health of the business and the integrity of the guest’s experience.We will make decisions that protect and preserve the stability of the employees and allow the company to optimize its performance.” In addition, Wynn Resorts has a strong balance sheet with over $1 billion of cash on hand and only $375 million of debt maturities over the next two years. The
